IN THE SUPREME COURT OF IOWA
                                No. 19–1008

                             Filed May 8, 2020


CORNELIUS DAVIS,

       Plaintiff,

vs.

IOWA DISTRICT COURT FOR SCOTT COUNTY,

       Defendant.


       Certiorari to the Iowa District Court for Scott County, Mark R.

Lawson, Judge.



       Plaintiff in civil action filed petition for writ of certiorari seeking

review of a sanction ordered against him and/or his attorney by a district

court for the party’s failure to personally attend a scheduled pretrial

settlement conference. WRIT ANNULLED.



       Michael M. Sellers of Sellers, Galenbeck & Nelson, Des Moines, for
plaintiff.



       Michael A. Giudicessi and Susan P. Elgin of Faegre Drinker Biddle

& Reath LLP, Des Moines, for defendant.
                                      2

OXLEY, Justice.

      The plaintiff in a lawsuit failed to personally attend a court-ordered

pretrial settlement conference, despite pretrial orders and a local rule

requiring his attendance. When the party failed to appear, the district

court cancelled the conference and ordered the party and/or his attorney

to pay expenses associated with one of the defendants’ attendance at the

conference. The plaintiff filed a petition for writ of certiorari challenging

the order, invoking our original jurisdiction.

      On our review, we uphold the district court’s inherent authority to

order parties to personally appear at settlement conferences and its

authority to sanction those who fail to comply with such orders. We also

determine the district court did not abuse its discretion in finding the

plaintiff in violation of its order and directing the specific sanction in this

case. We therefore annul the writ.

      I. Background Facts and Proceedings.

      As the result of a peer-review investigation, Dr. Cornelius Davis, a

heart surgeon, lost his clinical privileges to perform surgeries at Genesis

Health Systems (Genesis) in Davenport.        He sued Genesis in the Iowa

District Court for Scott County, later adding as defendants Davenport

Surgical Group (DSG) as well as two doctors from DSG and two doctors

from Genesis, all of whom had participated in the peer-review

investigation.   Davis claimed the defendants wrongfully destroyed his

reputation, employment contract, and career.

      This case centers on a settlement conference that occurred as part

of that underlying case. The seventh judicial district requires mandatory

pretrial settlement conferences prior to any civil trial, as made clear by two

pretrial orders entered in the underlying case. A January 25, 2018 trial-

setting order set the date for the mandatory settlement conference and
                                      3

stated, “All parties with authority to settle must be present.” Trial was

continued, but another scheduling order, resetting the settlement

conference for May 16, 2019, included the same declaration.

      In addition, the seventh judicial district uses local rules termed

“Guidelines of Practice and Administration” to assist in administering its

courts. One such rule is rule 7.1, which explains, “All parties to the action

shall attend the settlement conference, unless specifically excused by the

settlement conference judge.”

      Prior to the scheduled settlement conference, the defendants moved

for summary judgment. Consequently, on May 8, 2019, defendant DSG

requested permission to be excused from the settlement conference. The

district court denied the motion, noting, “Settlement conferences are

mandatory for all parties in our district. Although a motion for summary

judgment is pending, DSG remains a party and must attend. In addition,

the Court expects all parties to negotiate in good faith.”

      A court attendant contacted Davis’s counsel the day before the

settlement conference about continuing the conference based on the

pending summary judgment motion.             Davis’s counsel insisted the

conference could be productive and should go forward, yet failed to inform

the court his client would not be attending in person. Nor did he seek

clarification of the court’s recent order requiring all parties to be present

and negotiate in good faith.

      The conference went forward as scheduled. Genesis and DSG each

appeared at the settlement conference with their counsel and a party

representative. Dr. Joseph Lohmuller, one of the named defendants and

an employee of DSG, attended the settlement conference as the party

representative for DSG. He was authorized to settle on behalf of DSG as

well as himself and the other DSG-employed defendant-doctor, who did
                                            4

not personally attend.         Jason Enzler, in-house counsel for Genesis,

attended the settlement conference with authority to settle on behalf of

Genesis and its employee-doctors.               The Genesis doctors named as

individual defendants, Drs. Augelli and Kovach, did not appear in person. 1

       Davis did not attend the settlement conference. Instead, he was

represented by his attorneys, Michael Sellers and Trent Nelson. Davis’s

counsel informed the district court that Davis was in surgery in Texas that

day but was available by phone. The district court refused to hold the

conference without Davis present and asked whether the defendants

would like to make an oral motion for sanctions. DSG did, requesting

$4000, which represented Dr. Lohmuller’s lost income of $1500 and DSG’s

attorney fees and mileage of $2500.              Genesis also requested $500 in

attorney fees.

       The next day, the district court granted the motion as to

Dr. Lohmuller and DSG but denied it as to Genesis. The court denied

Genesis’s motion for sanctions because Genesis substituted its in-house

counsel as counsel-of-record the morning of the settlement conference

without obtaining advance approval from the court or informing Davis. It

further noted that, because of Davis’s absence, “the Court was unable to

conduct a settlement conference in this case.                 As a result, both the

settlement conference and the trial will need to be continued.” The court

cited local rule 7.1 and the orders setting the settlement conference as



       1We reject Davis’s assertion that the district court arbitrarily applied its order

when it excused three of the individual defendant-doctors’ absences from the conference.
Both corporate defendants had party representatives at the settlement conference with
authority to settle on behalf of their respective corporations and the employees. It was
well within the district court’s discretion to recognize the practicalities that any
settlement by the employee-doctors would be covered by their corporate employers.
Davis, on the other hand, was the sole, individual plaintiff, and his only representatives
were his attorneys. This representation is a difference in kind, not just degree.
                                     5

authority that Davis violated a court order by not attending the conference.

The district court ordered

      that the plaintiff, Cornelius Davis, and/or his counsel,
      Michael M. Sellers, shall pay a monetary sanction to
      Davenport Surgical Group in the sum of $1500 and to its
      attorney, Susan P. Elgin in the sum of $2500. The sanction
      shall be paid within 30 days of the entry of this order.

      In response, Davis filed a “Motion to Rescind Sanction.” In that

motion, Davis argued “[t]he imposition of sanctions in this matter is

(1) inconsistent with the Iowa Rules of Civil Procedure[;] (2) inconsistent

with the guidelines used to impose sanctions[;] and (3) arbitrary, as no

party complied with all of the requirements of Rule 7.1.” Sellers contended

that Davis’s failure to attend was rooted in mistake, not misconduct, and

that he did not realize Davis was required to personally attend.

      The district court denied Davis’s motion to rescind sanction.        It

noted that, if Davis misunderstood he must be present at the settlement

conference, he must have “misunderstood a number of court orders

entered in this case.” It also explained that rule 7.1 had been the rule in

the seventh judicial district for twenty years. Further, the court noted it

was “sympathetic that local customs can sometimes ambush out-of-
district lawyers, [but] the Court simply does not see this as the case here.”

Ultimately, the court concluded,

      The orders and guidelines are clear. The plaintiff failed to obey
      one or more scheduling orders that all parties with authority
      to settle must be present. The Court believes this language is
      sufficiently clear to constitute an order that the plaintiff be
      personally present unless excused by the Court.

It then concluded Iowa Rule of Civil Procedure 1.602 authorized the

sanctions it ordered, noted DSG was harmed by attending the conference,

and upheld the sanction. However, it removed the label “sanction” from

its order.
                                      6

      On June 14, Davis filed a petition for writ of certiorari to this court.

We granted the petition and stayed the sanction on July 15.

      II. Standard of Review.

      “The proper means to review a district court’s order imposing

sanctions is by writ of certiorari.” Barnhill v. Iowa Dist. Ct., 765 N.W.2d
267, 272 (Iowa 2009). “A writ of certiorari lies where a lower . . . court has

exceeded its jurisdiction or otherwise has acted illegally.” State Pub. Def.

v. Iowa Dist. Ct., 747 N.W.2d 218, 220 (Iowa 2008) (quoting State Pub. Def.

v. Iowa Dist. Ct., 633 N.W.2d 280, 282 (Iowa 2001)). “[O]ur review is for

errors at law.”   Crowell v. State Pub. Def., 845 N.W.2d 676, 687 (Iowa

2014).   A lower court acts illegally when its “findings lack substantial

evidentiary support, or when the court has not properly applied the law.”

State Pub. Def., 747 N.W.2d at 220 (quoting Christensen v. Iowa Dist. Ct.,

578 N.W.2d 675, 678 (Iowa 1998)). “When reviewing the district court’s

action, we ‘either sustain [the writ] or annul it. No other relief may be

granted.’ ” Ostergren v. Iowa Dist. Ct., 863 N.W.2d 294, 297 (Iowa 2015)

(alteration in original) (quoting Crowell, 845 N.W.2d at 682).

      “We review a district court’s order imposing sanctions . . . for an

abuse of discretion.” First Am. Bank v. Fobian Farms, Inc., 906 N.W.2d
736, 744 (Iowa 2018) (quoting Rowedder v. Anderson, 814 N.W.2d 585,

589 (Iowa 2012)). “A district court abuses its discretion when it ‘exercises

its discretion on grounds or for reasons clearly untenable or to an extent

clearly unreasonable.’ ” Id. (quoting Rowedder, 814 N.W.2d at 589).

      III. Analysis.

      Davis’s challenge focuses on the enforceability of the seventh

judicial district’s local rule 7.1. Davis complains that the district failed to

comply with the process for enacting local rules, such that the local rules

are really just unenforceable guidelines buried on the district’s website.
                                     7

He also challenges rule 7.1 as inconsistent with the Iowa Rules of Civil

Procedure. Finally, he argues the district court abused its discretion in

ordering sanctions under the circumstances.

      A. The District Court’s Inherent Authority. The district court’s

order was premised primarily on Davis’s failure to comply with orders

entered in his individual case rather than on local rule 7.1.        Davis’s

criticisms of rule 7.1 ignore that the district court entered two separate

pretrial orders setting a date for the settlement conference and expressly

providing, “All parties with authority to settle must be present.” When

DSG asked to skip the settlement conference, the district court denied the

request in an order Davis would have received just one day before the

scheduled conference, explaining, “Settlement conferences are mandatory

for all parties in our district.”

      We have repeatedly acknowledged that district courts have inherent

authority to manage proceedings on their dockets and in their courtrooms.

See, e.g., Ostergren, 863 N.W.2d at 300 (“[D]istrict courts have authority

‘to adopt rules for the management of cases on their dockets.’ ” (quoting

Johnson v. Miller, 270 N.W.2d 624, 626 (Iowa 1978)); Hearity v. Iowa Dist.

Ct., 440 N.W.2d 860, 863 (Iowa 1989) (“The district court has inherent

power to exercise its jurisdiction, to maintain and regulate cases

proceeding to final disposition within its jurisdiction, and, when

necessary, to punish contempt.”); Iowa Civil Liberties Union v. Critelli, 244
N.W.2d 564, 568–69 (Iowa 1976) (“[O]ur cases have consistently

recognized the inherent common-law power of the courts to adopt rules for

the management of cases on their dockets in the absence of statute.”).

This authority includes ordering and enforcing certain pretrial conduct,

such as attendance at pretrial conferences.       See Fry v. Blauvelt, 818
N.W.2d 123, 130 (Iowa 2012).
                                             8

       Iowa Rule of Civil Procedure 1.602(1) declares that, “[i]n any action,

the court may in its discretion direct the attorneys for the parties and any

unrepresented parties to appear before it” for a pretrial conference. Iowa

R. Civ. P. 1.602(1). That rule 1.602(1) expressly provides the district court

with discretion to require attorneys and unrepresented parties—without

mention of represented parties—to attend pretrial conferences, including

settlement conferences, see id. r. 1.602(1)(e), does not prevent the district

court from also requiring represented parties to personally appear. Our

rule 1.602 follows the general language of Federal Rule of Civil Procedure

16, which likewise authorizes the court to “order the attorneys and

unrepresented parties to appear” at settlement conferences. See Fed. R.

Civ. P. 16(a)(5). Despite the lack of explicit language (prior to amendments

in 1993 2), federal courts recognized that Rule 16 allowed district courts to

order represented parties to appear.                   This interpretation “merely

represent[ed] another application of a district judge’s inherent authority to

preserve the efficiency, and more importantly the integrity, of the judicial

process.” G. Heileman Brewing Co. v. Joseph Oat Corp., 871 F.2d 648, 652

(7th Cir. 1989) (en banc). “[T]he mere absence of language in the . . . rules

specifically authorizing or describing a particular judicial procedure
should not, and does not, give rise to a negative implication of prohibition.”
Id.

       Likewise, an Iowa district court has the inherent authority to require

parties to personally appear at a conference, as the district court did here.

Such authority is especially cogent for attendance at a settlement

conference, the productivity of which is significantly enhanced by the

        2Rule 16 was amended in 1993 to add, “If appropriate, the court may require that

a party or its representative be present or reasonably available by other means to consider
possible settlement.” Fed. R. Civ. P. 16(c)(1); Fed. R. Civ. P. 16 advisory committee’s note
to subdivision c, 1993 amendment.
                                      9

personal involvement of the parties. Davis ignores that he brought the

underlying lawsuit in this wrongful-termination case, and the settlement

conference would have been less productive, if not wholly unproductive,

without his attendance. Settlement conferences involve much more than

merely exchanging offers and demands until the parties reach a mutually

agreeable dollar amount. Requiring party attendance increases the party’s

investment in reaching resolution if he is required to be present through

the duration of the conference. It also allows the party to consider, and to

offer, unique settlement options not previously considered and to

potentially reach compromises his attorney would not have made. See

generally Robert J. Keenan, Note, Rule 16 and Pretrial Conferences: Have

We Forgotten the Most Important Ingredient?, 63 S. Cal. L. Rev. 1449, 1485–

95, 1498–506 (1990). Likewise, the mediator, or the judge in a judge-led

settlement conference, does more than carry numbers back and forth. As

the neutral, the judge uses his or her negotiating skills to help parties face

the weaknesses in their case and the risks of proceeding to trial,

weaknesses and risks that cannot be appreciated by an absent party or

one available only by phone. District courts are well within their inherent

authority to order parties to personally attend settlement conferences.

      B. The District Court’s Order in this Case.          We reject Davis’s

argument that the district court’s trial setting order, directed at “[a]ll

parties with authority to settle,” was too vague to alert him that he, as

opposed to his attorney, needed to be personally present. That Davis can

identify other circumstances where “party” can be read to mean “through

my attorney” does not make the district court’s order vague.       We simply

see no objectively reasonable meaning of the phrase “parties with authority

to settle” as used in the district court’s orders other than as a command

addressed to the individual parties to the case. Notably, Davis does not
                                     10

argue the order’s reference to “parties with authority to settle” could have

only meant his attorney. To the extent there was any vagueness in the

order, it was incumbent on Davis’s counsel to seek clarification from the

court rather than take the chance and show up without his client.

      Similarly, the directive “must be present” means just what it says—

the party must be physically at the conference, not just available by phone

if needed. See Present, Black’s Law Dictionary (11th ed. 2019) (defining

“present” as “[i]n attendance; not elsewhere”). Attorneys do not generally

appear for a hearing by phone without first seeking permission. Rather,

they routinely make motions to appear by phone and await the court’s

approval before daring to not appear physically in the courtroom for a

scheduled hearing. We would expect them to do the same when their client

is directed to “be present” for a settlement conference.

      Finally, we accept Davis’s “invit[ation] … to actually look” at the trial

setting orders, Reply Br. 7, and the accompanying implication that

because the attendance requirement is contained in a routine trial-setting

order, it is somehow less enforceable. Our district courts have demanding

dockets, and they efficiently conduct the business of the courts with

minimal staff and limited resources. That they use “boilerplate” templates

rather than “individually drafted” pretrial orders makes their orders no

less enforceable. The trial setting order “is not a frivolous piece of paper,

idly entered, which can be cavalierly disregarded by counsel without peril.”

Langenbau v. Med-trans Corp., 167 F. Supp. 3d 983, 997 (N.D. Iowa 2016)

(quoting Transam. Life Ins. v. Lincoln Nat’l Life Ins., 592 F. Supp. 2d 1087,

1093 (N.D. Iowa 2008)) (addressing a scheduling order entered in federal

court); see also Fry, 818 N.W.2d at 129 (“Pretrial scheduling orders serve

an important function in our civil justice system . . . . [by] encourag[ing]

pretrial management and assist[ing] the trial court in controlling the
                                     11

direction of the litigation.”).   Every order issued by a district court—

including trial-setting orders using boilerplate language—is a directive

from the district court and should be respected as such. If an order directs

that “[a]ll parties with authority to settle must be present,” then attorneys

are well-advised to ensure their clients are in the courtroom.

      C. The District Court’s Authority to Sanction. A district court’s

inherent authority would be meaningless absent an enforcement

mechanism. “To ensure our district courts have the tools to effectively

manage pretrial conduct and control the conduct of the trial, we have

recognized the inherent power of the district court to enforce pretrial

orders by imposing sanctions.” Fry, 818 N.W.2d at 130. Nonetheless,

district courts must have a specific grant of authority to assess costs,

including attorney’s fees, as sanctions against parties.       Hearity, 440
N.W.2d at 863 (“The court’s inherent power alone, however, does not

authorize the court to assess attorney fees [or other costs] as a sanction

against a litigant or counsel.”); see also State Pub. Def. v. Iowa Dist. Ct.,

886 N.W.2d 595, 598 (Iowa 2016) (“As a general rule, court costs ‘are

taxable only to the extent provided by statute.’ Absent statutory authority,

a court lacks authority to tax costs against a party.” (citation omitted)

(quoting City of Cedar Rapids v. Linn County, 267 N.W.2d 673, 673 (Iowa

1978))).

      That authority is provided by Iowa Rule of Civil Procedure 1.602(5).

Subsection 5, subtitled “Sanctions,” provides,

      If a party or party’s attorney fails to obey a scheduling or
      pretrial order . . . or if a party or party’s attorney is
      substantially unprepared to participate in the conference . . .
      the court, upon motion or the court’s own initiative, may make
      such orders with regard thereto as are just, and among others
      any of the orders provided in rule 1.517(2)(b)(2)–(4).

Iowa R. Civ. P. 1.602(5). The rule goes on to explain,
                                           12
       In lieu of or in addition to any other sanction, the court shall
       require the party or the attorney representing that party or
       both to pay the reasonable expenses incurred because of any
       noncompliance with this rule, including attorney’s fees,
       unless the court finds that the noncompliance was
       substantially justified or that other circumstances make an
       award of expenses unjust.
Id.
       The district court concluded Davis failed to obey a pretrial order. It

also found Davis’s absence rendered him unprepared to participate in the

settlement conference.          Thus, the district court had the necessary

underlying authority to impose sanctions under rule 1.602(5) because

Davis disobeyed the pretrial order requiring the parties—not just their

counsel—to personally attend the settlement conference, making him

substantially unprepared to participate in the conference.

       Courts have recognized the use of sanctions to deter parties from

deciding that a settlement conference is not worth the cost to attend. See

Universal Coops., Inc. v. Tribal Co-op. Mktg. Dev. Fed’n of India, Ltd., 45
F.3d 1194, 1197 (8th Cir. 1995) (affirming sanction against party for failing

to present corporate representative at settlement conference, explaining,

“[t]he rule of law cannot countenance Trifed’s brand of ad hoc cost-benefit

compliance analysis, and we affirm both the imposition and the amount

of those sanctions”).        The seventh judicial district makes settlement

conferences mandatory for all of its civil cases to help streamline cases

and avoid unnecessary litigation. 3 Where one party decides it is not worth
its effort to attend and participate in good faith, the district court is well

within its discretion to order that party to reimburse the wasted expenses

and lost income incurred by other parties who do attend as directed.

        3We have discouraged “a proliferation of idiosyncratic local rules.” Ostergren, 863
N.W.2d at 300 (quoting Critelli, 244 N.W.2d at 570); see also Johnson, 270 N.W.2d at 626.
Here, the seventh judicial district’s rule should not be characterized as “idiosyncratic,”
and it was implemented by two specific orders in this case.
                                       13

      The district court found the $4000, including Dr. Lohmuller’s lost

income of $1500 and DSG’s attorney fees and mileage of $2500, was a

reasonable amount representing the expenses incurred by DSG and

Dr. Lohmuller in attending the settlement conference. We see no evidence

in the record that those values were not reasonable, and in any case, Davis

does not challenge the reasonableness of the awarded expenses.                He

therefore has waived the argument that the amount was unreasonable.

See Iowa R. App. P. 6.903(2)(g).

      IV. Conclusion.

      The district court did not exceed its jurisdiction or otherwise act

illegally in finding Davis in violation of its trial-setting order when he failed

to personally appear for the scheduled settlement conference. The district

court’s order directing Davis and/or his attorney to pay DSG and

Dr. Lohmuller’s reasonable expenses of attending the conference was a

correct application of the law.

      WRIT ANNULLED.

      All justices concur except McDermott, J., who takes no part.